Name: Commission Regulation (EC) No 907/2004 of 29 April 2004 amending the marketing standards applicable for fresh fruit and vegetables with regards to presentation and labelling
 Type: Regulation
 Subject Matter: plant product;  marketing;  consumption
 Date Published: nan

 30.4.2004 EN Official Journal of the European Union L 163/50 COMMISSION REGULATION (EC) No 907/2004 of 29 April 2004 amending the marketing standards applicable for fresh fruit and vegetables with regards to presentation and labelling THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), and in particular Articles 2(2), Whereas: (1) Marketing standards for fresh fruit and vegetables established according to Article 2 of regulation (EC) No 2200/96 lay down provisions concerning the presentation of products in the package and stipulate that all packages shall be labelled with all the information required with regard to identification of the packer or of the dispatcher, the nature of produce, its origin and commercial specifications. (2) It is common practice in the sector to affix stickers individually on fruits for publicity purposes or other purposes. The development of such practice for the most delicate ones makes it necessary to adopt rules aiming at avoiding products are damaged by the stickers. (3) Recent trends in the fruit and vegetables sector show in particular the preparation, more and more frequently in the region of production itself, of sales packages, as defined in Annex IV, part 1, item l) of Commission Regulation (EC) No 1148/2001 of 12 June 2001 on checks on conformity to the marketing standards applicable to fresh fruit and vegetables (2). Often, when this happens, goods are then shipped to the consuming markets in re-usable transport packages. (4) In order to take this practice into account, and in particular to avoid risks of confusion when labels of re-usable transport packages are changed, transport packages should be exempted from the labelling of the information required by the marketing standards, provided however that sales packages are correctly labelled and visible. In the case, transport packages are palletised, the pallet should be marked. (5) In addition, it shall be possible to label pre-packages, as defined in annex IV, point 1, item l) of Regulation (EC) No 1148/2001, with the name of the seller instead of that of the packer and/or the shipper, in particular to be more in line with the provisions applicable to all pre-packed food stuffs as defined by Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (3), provided that the particulars placed on the pre-package allow easily to know the packer and/or the shipper. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for fresh fruit and vegetables, HAS ADOPTED THIS REGULATION: Article 1 In title V (Provisions concerning presentation), point B (Packaging), of the Annexes of the Regulations in Annex I to the present Regulation and in title V (Provisions concerning presentation), point C (Packaging), of the Annexes of the Regulations in Annexes II to the present Regulation, the following subparagraph is added: Stickers individually affixed on product shall be such as, when removed, neither to leave visible traces of glue, nor to lead to skin defects. Article 2 At the end of title VI (Provisions concerning labelling) of the Annexes of the Regulations in Annexes III to the present Regulation and in title VI (Provisions concerning labelling), at the end of item 1, of the Annexes of the Regulations in Annexes IV to the present Regulation, the following subparagraph is added: Packages need not to bear the particulars mentioned in the first subparagraph, when they contain sales packages, clearly visible from the outside, and all bearing these particulars. These packages shall be free from any indications such as could mislead. When these packages are palletised, the particulars shall be given on a notice placed in an obvious position on at least two sides of the pallet. Article 3 In title VI (Provisions concerning labelling), of the Annexes of the Regulations in Annex III and in title VI (Provisions concerning labelling), item 1, of the Annexes of the Regulations in Annex IV to the present Regulation, point A is replaced by the following text: A. Identification The name and the address of the packer and/or the dispatcher This mention may be replaced:  for all packages with the exception of pre-packages, by the officially issued or accepted code mark representing the packer and/or the dispatcher, indicated in close connection with the reference Packer and/or Dispatcher  (or equivalent abbreviations);  for pre-packages only, by the name and the address of a seller established within the Community indicated in close connection with the mention Packed for:  or an equivalent mention. In this case, the labelling shall also include a code representing the packer and/or the dispatcher. The seller shall give all information deemed necessary by the inspection body as to the meaning of this code. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 297, 21.11.1996, p. 1. Regulation last amended by Commission Regulation (EC) No 47/2003 (OJ L 7, 11.1.2003, p. 64.) (2) OJ L 156, 13.6.2001, p. 9. Regulation last amended by Regulation (EC) No 408/2003 (OJ L 62, 6.3.2003, p. 8.) (3) OJ L 109, 6.5.2000, p. 29. Directive last amended by Directive 2003/89/EC (OJ L 308, 25.11.2003, p. 15.) ANNEX I Annex to Commission Regulation (EC) No 1292/81 (1) Annexes I, II and IV to Commission Regulation (EC) No 1591/87 (2) Annex to Commission Regulation (EC) No 1677/88 (3) Annex to Commission Regulation (EC) No 410/90 (4) Annex to Commission Regulation (EC) No 831/97 (5) Annex to Commission Regulation (EC) No 1093/97 (6) Annex to Commission Regulation (EC) No 2288/97 (7) Annex to Commission Regulation (EC) No 963/98 (8) Annex to Commission Regulation (EC) No 1168/1999 (9) Annex to Commission Regulation (EC) No 1455/1999 (10) Annex to Commission Regulation (EC) No 2335/1999 (11) Annex to Commission Regulation (EC) No 2561/1999 (12) Annex to Commission Regulation (EC) No 2789/1999 (13) Annex to Commission Regulation (EC) No 790/2000 (14) Annex to Commission Regulation (EC) No 851/2000 (15) Annex to Commission Regulation (EC) No 175/2001 (16) Annex to Commission Regulation (EC) No 912/2001 (17) Annex to Commission Regulation (EC) No 1508/2001 (18) Annex to Commission Regulation (EC) No 1543/2001 (19) Annex to Commission Regulation (EC) No 1615/2001 (20) Annex to Commission Regulation (EC) No 1799/2001 (21) Annex to Commission Regulation (EC) No 2396/2001 (22) Annex to Commission Regulation (EC) No 843/2002 (23) Annex to Commission Regulation (EC) No 982/2002 (24) Annex to Commission Regulation (EC) No 1284/2002 (25) Annex to Commission Regulation (EC) No 1466/2003 (26) Annex to Commission Regulation (EC) No 1757/2003 (27) Annex to Commission Regulation (EC) No 85/2004 (28) Annex to Commission Regulation (EC) No 86/2004 (29) Annex to Commission Regulation (EC) No 214/2004 (30) (1) OJ L 129, 15.5.1981, p. 38. Regulation last amended by Regulation (EC) No 1757/2003 (OJ L 252, 4.10.2003, p. 11.) (2) OJ L 146, 6.6.1987, p. 36. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (3) OJ L 150, 16.6.1988, p. 21. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (4) OJ L 43, 17.2.1990, p. 22. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (5) OJ L 119, 8.5.1997, p. 13. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (6) OJ L 158, 17.6.1997, p. 21. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (7) OJ L 315, 19.11.1997, p. 3. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (8) OJ L 135, 8.5.1998, p. 18. Regulation last amended by Regulation (EC) No 1466/2003 (OJ L 210, 20.8.2003, p. 6.) (9) OJ L 141, 4.6.1999, p. 5. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (10) OJ L 167, 2.7.1999, p. 22. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (11) OJ L 281, 4.11.1999, p. 11. Regulation last amended by Regulation (EC) No 582/2003 (OJ L 83, 1.4.2003, p. 37.) (12) OJ L 310, 4.12.1999, p. 7. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (13) OJ L 336, 29.12.1999, p. 13. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (14) OJ L 95, 15.4.2000, p. 24. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (15) OJ L 103, 28.4.2000, p. 22. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (16) OJ L 26, 27.1.2001, p. 24. Regulation last amended by Regulation (EC) No 80/2003 (OJ L 13, 18.1.2003, p. 5.) (17) OJ L 129, 11.5.2001, p. 4. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (18) OJ L 200, 25.7.2001, p. 14. Regulation last amended by Regulation (EC) No 1465/2003 (OJ L 210, 20.8.2003, p. 4.) (19) OJ L 203, 28.7.2001, p. 9. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (20) OJ L 214, 8.8.2001, p. 21. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (21) OJ L 244, 14.9.2001, p. 12. Regulation last amended by Regulation (EC) No 2173/2003 (OJ L 326, 13.12.2003, p. 10.) (22) OJ L 325, 8.12.2001, p. 11. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (23) OJ L 134, 22.5.2002, p. 24. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (24) OJ L 150, 8.6.2002, p.45. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (25) OJ L 187, 16.7.2002, p. 14. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (26) OJ L 210, 20.8.2003, p. 6. (27) OJ L 252, 4.10.2003, p. 11. (28) OJ L 13, 20.1.2004, p. 3. (29) OJ L 13, 20.1.2004, p. 19. (30) OJ L 36, 7.2.2004, p. 6. ANNEX II Annex to Commission Regulation (EC) No 2213/83 (1) Annex III to Regulation (EC) No 1591/87 Annex to Commission Regulation (EC) No 730/1999 (2) Annex to Commission Regulation (EC) No 2377/1999 (3) (1) OJ L 213, 4.8.1983, p. 13. Regulation last amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (2) OJ L 93, 8.4.1999, p. 14. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) (3) OJ L 287, 10.11.1999, p. 6. Regulation amended by Regulation (EC) No 46/2003 (OJ L 7, 11.1.2003, p. 61.) ANNEX III Annex to Regulation (EC) No 1292/81 Annex to Regulation (EC) No 2213/83 Annexes II, III and IV to Regulation (EC) No 1591/87 Annex to Regulation (EC) No 1677/88 Annex to Regulation (EC) No 410/90 Annex to Regulation (EC) No 831/97 Annex to Regulation (EC) No 1093/97 Annex to Regulation (EC) No 2288/97 Annex to Regulation (EC) No 963/98 Annex to Regulation (EC) No 1168/1999 Annex to Regulation (EC) No 1455/1999 Annex to Regulation (EC) No 2335/1999 Annex to Regulation (EC) No 2377/1999 Annex to Regulation (EC) No 2561/1999 Annex to Regulation (EC) No 2789/1999 Annex to Regulation (EC) No 790/2000 Annex to Regulation (EC) No 851/2000 Annex to Regulation (EC) No 175/2001 Annex to Regulation (EC) No 912/2001 Annex to Regulation (EC) No 1508/2001 Annex to Regulation (EC) No 1543/2001 Annex to Regulation (EC) No 1615/2001 Annex to Regulation (EC) No 1799/2001 Annex to Regulation (EC) No 2396/2001 Annex to Regulation (EC) No 843/2002 Annex to Regulation (EC) No 982/2002 Annex to Regulation (EC) No 1284/2002 Annex to Regulation (EC) No 1466/2003 Annex to Regulation (EC) No 1757/2003 Annex to Regulation (EC) No 85/2004 Annex to Regulation (EC) No 86/2004 Annex to Regulation (EC) No 214/2004 ANNEX IV Annexes I to Regulation (EC) No 1591/87 Annex to Regulation (EC) No 730/1999